EXHIBIT FIRST AMENDMENT TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT Among OMEGA HEALTHCARE INVESTORS, INC. THE LESSOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF THE LESSEE ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF AND THE GUARANTOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF Dated As Of August 26, FIRST AMENDMENT TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Master Lease”), is made and entered into on this 26th day of August, 2008 (the “Effective Date”) by and among the lessor entities identified on the signature page hereof (collectively, the “Lessor,” and where the context requires, each, a “Lessor”), the lessee entities listed on the signature page hereof (collectively, jointly and severally, the “Lessee,” and where the context requires, each, a “Lessee”), OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (“Omega”), and the guarantor entities identified on the signature page hereof (each a “Guarantor” and collectively, the “Guarantors”). RECITALS The circumstances underlying the execution of this Master Lease are as follows: A.Lessor, as landlord, and Lessee, as lessee, are parties to that certain Second Amended and Restated Master Lease dated as of February 1, 2008, (as amended, the “Existing Lease”), pursuant to which, as of the Effective Date, Lessee leases forty (40) facilities from Lessor.All terms used in this Amendment and not defined herein shall have the meanings assigned to them in the Existing Lease. B.Lessor and Lessee desire to amend the Existing Master Lease to (i) reflect the new Non-Litchfield Facilities Base Rent and certain other changes to the Existing Lease after the sale by Lessor of, and termination of the Existing Lease with respect to, the Future Transition Facilities, (ii) provide for a Lessor funded capital improvement allowance; and (iii) increase the Base Rent payable under the Existing Lease if and to the extent such capital improvement funds are advance by Lessor to Lessee. NOW, THEREFORE, in consideration of the foregoing and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Partial Termination of Lease and Release of Lessees. Lessor and Lessee acknowledge and agree that the Proposed Sale of the Future Transition Facilitiesoccurred as of July 1, 2008 and accordingly that from and after such date (i) the Future Transition Facilities are no longer subject to the terms of the Existing Lease and accordingly any and all references thereto in the Existing Lease, including, but not limited to, in Exhibits A, B and C, shall be and hereby are deleted, (ii) SunBridge Regency Rehab Hospitals, Inc. and SunBridge San Bernardino Rehabilitation Hospital, Inc. are released from further obligations as Lessees under the Existing Lease and any and all references to them as Lessees under the Lease shall be and hereby are deleted, and (iii) Section A(ii) of the definition of Non-Litchfield Base Rent shall be deleted in its entirety and the following inserted in lieu thereof: 1 For the period from February 1, 2008 through June 30, 2008, the monthly sum of Two Million Eighty Five Thousand One Hundred Seventy Five and 44/100 Dollars ($2,085,175.44) and for the period from July 1, 2008 through December 31, 2008 the monthly sum of One Million Nine Hundred Forty Three Thousand Five Hundred Eight and 77/100 Dollars ($1,943,508.77).For purposes of calculating the Non-Litchfield Base Rent as of January 1, 2009, Lessor and Lessee agree that in 2008 the Non-Litchfield Base Rent on an annualized basis is Twenty Three Million Three Hundred Twenty Two Thousand One Hundred Five and 19/100 Dollars ($23,322,105.19) (the “2008 Annualized Non-Litchfield Base Rent”). 2.Definitions. (a)Any capitalized term used but not defined in this Amendment will have the meaning assigned to such term in the Existing Lease. (b)In addition to the other definitions contained herein, when used in this Amendment the following terms shall have the following meanings: Actual Cost: means the actual cost of services or materials incorporated into the Approved Project or the Approved Projects, which amount does not include any amounts paid to Lessee or any Affiliate of Lessee without the written consent of Lessor, but does include the Accrued Financing Costs. Accrued Financing Costs: is defined in Section 6 of this Amendment. Additional Rent Commencement Date: means, for each Approved Project, the earlier to occur of (i) the Substantial Completion Date or (ii) the first day of the fifteenth (15th) month following the Approved Project Start Date for such Approved Project. Additional Project Rent: means, with respect to each Approved Project, an amount equal to (A) the Funded Amount for such Approved Project multiplied by (B) ten percent (10.00%). Approved Amount: means the maximum amount that Lessor has agreed to fund with respect to any Approved Project. For the avoidance of doubt, the Approved Amount includes all Accrued Financing Costs. Approved Project or Approved Projects: means one, some or all of the improvements and repairs to the Eligible Facilities which are suggested by Lessee and approved by Lessor pursuant to this Amendment. Approved Project Start Date: means, for each Approved Project, the first day of the first month following the date such Approved Project is approved by Lessor. Cost Overrun: is defined in Section 3(c) of this Amendment. 2 Eligible Facilities: means the Eligible Litchfield Facilities and the Eligible Non-Litchfield Facilities. Eligible Litchfield Facilities: means (i) any Litchfield Facility consented to in writing by Lessor, and (ii) any of the following Litchfield Facilities: Name Address Capitol Care Center 8211 Ustick Road, Boise, ID Cheyenne Mountain Care Center 835 Tenderfoot Hill Road, Colorado Springs, CO Pikes Peak Care Center 2719 North Union Boulevard, Colorado Springs, CO Eligible Non-Litchfield Facilities: means (i) any Non-Litchfield Facility consented to in writing by Lessor, and (ii) any of the following Non-Litchfield Facilities: Name Address SunBridge Care & Rehab for Decatur 1350 14th Avenue SE, Decatur, AL SunBridge Care & Rehab for Dunbar 501 Caldwell Lane, Dunbar, WV Idaho Falls Care Center 3111 Channing Way, Idaho Falls, ID SunBridge Care & Rehab for Milford 19 Veterans Memorial Drive, Milford, MA SunBridge Care & Rehab for Mount Olive 228 Smith Chapel Road, Mount Olive, NC SunBridge Pine Lodge Care & Rehab 405 Stanford Road, Beckley, WV SunBridge Care & Rehab for Putnam 300 Seville Road, Hurricane, WV SunBridge Care & Rehab - Shoals 500 John Aldridge Drive, Tuscumbia, AL Funded Amount: means, with respect to each Approved Project, the aggregate funds expended by Lessor and all Accrued Financing Costs on such Approved Project, and with respect to all Approved Projects, the aggregate funds expended by Lessor and all Accrued Financing Costs on all Approved Projects. Maximum Funded Amount: means the aggregate maximum amount which Lessor has agreed to make available to Lessee to cover the Actual Cost of all of the Approved Projects, to wit, Twenty Five Million and no/100 Dollars Plans and Specifications: means the written plans and specification for an Approved Project to be submitted by Lessee and approved by Lessor, as such plans and specifications may be amended as set forth in this Amendment. Project Costs: means all costs and fees paid or accrued in connection with an Approved Project. Proposed Project: is defined in Section 3(a) of this Amendment. Substantial Completion Date: is defined in Section 3(b) of this Amendment. Title Company: means Chicago Title Insurance Company or such other national title company as may be selected by Lessor and reasonably acceptable to Lessee. 3 Unallocated Funds: means the Maximum Funded Amount less the sum of (i) the Funded Amount for all completed Approved Projects and (ii) the Approved Amount for all pending Approved Projects. (c)From and after the date of this Amendment, each reference to the Existing Lease, means the Existing Lease as modified by this Amendment. 3.Approved Projects. (a)Approval.At any time prior to December 31, 2009, Lessee may submit Plans and Specifications and a proposed budget to Lessor for a capital improvement to one or more of the Eligible Facilities (each a “Proposed Project”).In addition, Lessee will deliver to Lessor such other information regarding a Proposed Project as Lessor may reasonably request.If Lessor approves such Proposed Project and an Approved Amount for such Proposed Projectin writing, then such Proposed Project shall be an Approved Project.Lessor shall not unreasonably withhold, condition or delay its approval of a Proposed Project; provided, however, in no event shall Lessor withhold its approval or denial of approval of a Proposed Project for more than sixty (60) days from the date the same is submitted to Lessor for its review; and provided, further, in the event Lessor elects to disapprove a Proposed Project, Lessor shall provide Lessee with a reasonably detailed explanation of the reasons for such disapproval and Lessee shall have a period of thirty (30) days after the receipt thereof to address Lessor’s objections and resubmit the Proposed Project to Lessor for approval; and provided, further Lessor shall not withhold its approval of the Proposed Project related to the SunBridge Care & Rehab-Shoals facility (the “Shoals Facility”) solely on the basis of the fact that Lessee has advised Lessor that in order to implement that Proposed Project it intends to reduce the licensed bed capacity ofthe SunBridge Care & Rehab-Tuscumbiafacility, which Lessee also leases from Lessor, by ten (10) beds and to increase the licensed bed capacity of the Shoals Facility by ten (10) beds.Lessor shall have no obligation to consider or approve any Proposed Project submitted at any time after December 31, (b)Commencement and Completion of Approved Projects.Except as otherwise provided herein,
